  Case 14-80195      Doc 59       Filed 03/14/19 Entered 03/14/19 11:20:06           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: THOMAS L. DEAN                        §       Case No. 14-80195
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 01/23/2014.

       2) The plan was confirmed on 05/30/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          01/08/2016.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 10/23/2018.

       6) Number of months from filing or conversion to last payment: 57.

       7) Number of months case was pending: 61.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $21,000.00.

       10) Amount of unsecured claims discharged without full payment: $62,345.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 14-80195      Doc 59       Filed 03/14/19 Entered 03/14/19 11:20:06          Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 68,483.59
      Less amount refunded to debtor(s)                      $ 5,388.62
NET RECEIPTS                                                                       $ 63,094.97



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 4,000.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 4,925.19
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 8,925.19

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim    Principal     Interest
Name                            Class       Scheduled    Asserted       Allowed         Paid         Paid
ATTORNEY GARY C FLANDERS        Lgl          4,000.00    4,000.00       4,000.00    4,000.00         0.00
AMERICAN EAGLE BANK             Sec         23,404.00   24,136.42      23,404.00   23,404.00     4,071.43
AMERICAN EAGLE BANK             Uns              0.00        0.00         732.42      732.42         0.00
SPRINGLEAF FINANCIAL SERV. OF Uns                0.00         NA             NA         0.00         0.00
SPRINGLEAF FINANCIAL SERV. OF Sec            2,000.00    2,835.00           0.00        0.00         0.00
SPRINGLEAF FINANCIAL SERV. OF Uns                0.00   15,612.20           0.00        0.00         0.00
SPRINGLEAF FINANCIAL SERVICES Uns                0.00         NA             NA         0.00         0.00
BANK OF AMERICA                 Uns          2,000.00         NA             NA         0.00         0.00
CERASTES, LLC                   Uns          1,200.00    1,282.06         819.42      819.42         0.00
PORTFOLIO RECOVERY              Uns            500.00      574.95         574.95      574.95         0.00
CASH CALL                       Uns         56,500.00         NA             NA         0.00         0.00
CENTEGRA PHYSICIANS CARE        Uns          1,500.00         NA             NA         0.00         0.00
CLEAR CREEK LENDING             Uns          2,000.00         NA             NA         0.00         0.00
AMERICAN INFOSOURCE LP as agent Uns            930.00      937.34         937.34      937.34         0.00
ONEMAIN FINANCIAL               Uns         12,800.00   12,837.00      12,392.12   12,392.12         0.00
T - MOBILE                      Uns            345.00         NA             NA         0.00         0.00
QUANTUM3 GROUP LLC as agent for Uns            400.00      572.41         572.41      572.41         0.00
MARILYN VOTAVA                  Uns              0.00         NA             NA         0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 14-80195      Doc 59       Filed 03/14/19 Entered 03/14/19 11:20:06    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim       Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
EMILY DEAN                          Uns          0.00        NA         NA        0.00       0.00
DEBT RECOVERY SOLUTIONS             Uns          0.00     344.29     344.29     344.29       0.00
ALTAIR OH XIII, LLC                 Uns          0.00   8,786.78   6,686.72   6,686.72       0.00
SPRINGLEAF FINANCIAL SERV. OF       Uns          0.00   7,011.24   3,634.68   3,634.68       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-80195      Doc 59       Filed 03/14/19 Entered 03/14/19 11:20:06     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 23,404.00      $ 23,404.00         $ 4,071.43
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 23,404.00      $ 23,404.00         $ 4,071.43

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 26,694.35      $ 26,694.35                $ 0.00



Disbursements:

       Expenses of Administration               $ 8,925.19
       Disbursements to Creditors              $ 54,169.78

TOTAL DISBURSEMENTS:                                            $ 63,094.97




UST Form 101-13-FR-S (9/1/2009)
  Case 14-80195        Doc 59      Filed 03/14/19 Entered 03/14/19 11:20:06               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
